 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   MARCUS LINTHECOME,                  )   CASE NO. CV 18-5274-JGB (PJW)
                                         )
11                  Petitioner,          )
                                         )   ORDER DISMISSING HABEAS CORPUS
12                   v.                  )   PETITION WITHOUT PREJUDICE AND
                                         )   DENYING CERTIFICATE OF
13   KENNETH BLACK, ET AL.,              )   APPEALABILITY
                                         )
14                  Respondents.         )
                                         )
15
16        On June 14, 2018, Petitioner, who at that time was incarcerated
17   in West Valley Detention Center, Rancho Cucamonga, filed a petition
18   for writ of habeas corpus pursuant to 28 U.S.C. § 2254, contending
19   that Respondents had deprived him of his rights under the Fifth and
20   Fourteenth Amendments.   On August 17, 2018, the Court dismissed the
21   petition with leave to amend on the ground that the petition failed to
22   clearly state a claim for relief.   The Court admonished Petitioner to
23   “set forth his claims as simply and concisely as possible, indicating
24   which conviction or sentence he is challenging and on what grounds.”
25   (Doc. No. 6 at 2.)   On September 7, 2018, Petitioner filed a First
26   Amended Petition.    For the following reasons, the First Amended
27   Petition is dismissed without prejudice.
28
 1        As the Court previously instructed Petitioner, the purpose of
 2   habeas corpus is to attack the legality of a conviction or the length
 3   of a sentence.   See Preiser v. Rodriguez, 411 U.S. 475, 486-88 (1973);
 4   Crawford v. Bell, 599 F.2d 890, 891 (9th Cir. 1979).     In his First
 5   Amended Petition, however, as in his initial petition, Petitioner has
 6   recited a jumble of allegations regarding his arrests, prior prison
 7   terms, and incarceration.   For example, it appears that Petitioner is
 8   attempting to challenge, alternatively, his illegal arrests, unlawful
 9   jail terms, and “excessive term of parole,” but without indicating
10   when these events occurred, who was responsible, and which of his
11   federal constitutional rights were violated.   Moreover, Petitioner
12   fails to identify any state court conviction that he wishes to
13   challenge by way of this section 2254 habeas corpus petition.
14        Furthermore, the Court has now received undelivered mail that
15   indicates that Petitioner is no longer in the custody of the West
16   Valley Detention Center.    As such, there is no longer any relief that
17   the Court can grant Petitioner in federal habeas corpus and,
18   therefore, the First Amended Petition is moot.   For these reasons, the
19   First Amended Petition is dismissed without prejudice.
20        Finally, because Petitioner has not made a substantial showing of
21   the denial of a constitutional right or that the Court erred in its
22   procedural ruling, Petitioner is not entitled to a certificate of
23   appealability.   See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b);
24
25
26
27
28

                                         2
 1   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,
 2   529 U.S. 473, 484 (2000).
 3          IT IS SO ORDERED
 4          DATED: April 30, 2019
 5
 6                                                JESUS
                                                      S G.
                                                        G. BERNAL
                                                           BER
                                                            ER
                                                            ERNAL
                                                      ED STATES DISTRICT JUDGE
                                                  UNITED
                                                      ED
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     Presented by:
24
25
26   PATRICK J. WALSH
     UNITED STATES MAGISTRATE JUDGE
27
28   C:\Users\MaynorGalvez\AppData\Local\Temp\notesEDD4B7\proposed order.wpd


                                                        3
